WINCH, J.
Motion is made in this case by B. D. Nicola, one of the defendants, to strike the bill of exceptions from t-he files because the clerk failed to notify him of the filing of said bill, as required by Sec. 5301 R. S.
He suggests that perhaps he might have corrected the bill if it had been submitted to him, but he fails to point out any particulars in which the bill is wrong, or show any prejudice which might arise to his rights from a use of the bill in the case.
Motion overruled on authority of Davies v. Railway, 71 Ohio St., 325 [73 N. E. 213].
Marvin and Henry, JJ., concur.